UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-6629



SALEEM RAFEEQ PORTER,

                                               Plaintiff - Appellant,


             versus


JEFFREY W. FRAZIER, CJM, Superintendent; TED
HULL, Major, CJM, Assistant Superintendent,

                                              Defendants - Appellees,


             and

NORTHERN NECK REGIONAL JAIL,

                                                            Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-03-249-AM)


Submitted:    July 29, 2004                  Decided:   August 5, 2004


Before LUTTIG, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Saleem Porter, Appellant Pro Se. Robert A. Dybing, THOMPSON &
MCMULLAN, Richmond, Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Saleem Rafeeq Porter appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.    We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   See Porter v.

Frazier, No. CA-03-249-AM (E.D. Va. filed Mar. 15, 2004 & entered

Mar. 16, 2004).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 3 -